DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 16 is objected to because of the following informalities:  "the rotating means" in line 2 should read, “the means for individually rotating each of the objects”, for claim continuity.
Claims 17 and 20 are objected to because of the following informalities:  "securing means"  should read, “the multiple means for individually securing of the objects,” for claim continuity.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12, 13, 15-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0005265 to Edwards, hereinafter referred to as Edwards.
In reference to claim 12, Edwards discloses the claimed invention including:
an apparatus, see figures 4-6 for modifying temperatures of multiple objects, the apparatus comprising: 

an impeller (129, 131, 133) located within the cavity and coaxial with the axis of the vessel, the impeller inherently inducing the heat transfer fluid in the cavity to circulate along a continuous flowpath in a rotational direction around the impeller and the axis of the vessel (see [0031] where Edwards discloses that the fins stir the cooling medium); 
multiple means for individually securing each of the objects within the cavity (turntables 160, 164, 178, and 182) so that the objects will contact the heat transfer fluid when contained by the cavity, each of the securing means having an axis of rotation (center of turntable) and; 
securing the objects so that each of the objects is at least partially disposed in the continuous flowpath of the heat transfer fluid [0029]; and
 means for individually rotating each of the objects about a corresponding one of the axes of rotation of the securing means (180).
In reference to claim 13, Edwards discloses the claimed invention including:
the objects (when placed on turn tables 160, 164, 178, and 184) are spaced from each other around the axis of the vessel and radially spaced from the axis of the vessel, see at least figure 6.
In reference to claim 15, Edwards discloses the claimed invention including:
the axes of rotation of the objects (on the turntable) are approximately parallel to the axis of the vessel (drive shaft 128), see figure 5.
In reference to claim 16, Edwards discloses the claimed invention including:
the means for individually rotating each of the objects (180) rotates the objects in rotational directions opposite the rotational direction of the heat transfer fluid. Note that this is a feature inherent in the design of the gearing disclosed by Edwards.  When drive shaft 128 is rotated in a counter clockwise direction, gear 144 and impeller 129 will also 
In reference to claim 17, Edwards discloses the claimed invention including:
the multiple means for individually securing each of the objects (160, 164, 178, 182) are circumferentially spaced from each other around the axis of the vessel (128), see figure 6.
In reference to claim 20, Edwards discloses the claimed invention including:
a drive gear (144) coupled to the impeller (129, 131, and 133) and engaging the multiple means for individually securing each of the objects (180) to induce rotations of the multiple means for individually securing each of the objects in the rotational directions thereof.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Edwards in view of US 4,825,665 to Micallef, hereinafter referred to as Micallef.
In reference to claim 14, Edwards as modified by Miscallef disclose the claimed invention.
Edwards discloses the axis of the vessel (128) is an axis of axial symmetry of the vessel (102).
Edwards fails to disclose the cavity  is cylindrical shaped however Edwards does teach that changes in shape may be made [0035]. This is strong evidence that the shape of the container is not important to the function of Edwards. Further, Miscallef teaches that in the art of cooling apparatuses for beverages, that it is known to provide a container (22) that has a cavity that is a cylindrical shape, see figure 1 and column 2 lines 46-27. This is strong evidence that modifying Edwards as claimed would produce predictable result. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Edwards by Miscallef such that the cavity  is cylindrical shaped which would inherently result in the rotational direction of the heat transfer fluid would inherently be a circumferential direction of the cavity due to the since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result.
	 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Edwards in view of US 2,405,091 to Culbreth, hereinafter referred to as Culbreth.
In reference to claim 18, Edwards discloses the claimed invention including:

Culbreth teaches that in the art of beverage cooling apparatuses, that it is a known method to provide the cavity of the apparatus with a reservoir (12) within the cavity (6), located along the axis of the vessel (1), surrounded by the continuous flowpath of the heat transfer fluid, and contacted by the heat transfer fluid (ice water). This is strong evidence that modifying thus would produce predictable result (e.g. protect the impeller from ice). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Edwards by Culbreth such that a reservoir within the cavity, located along the axis of the vessel, surrounded by the continuous flowpath of the heat transfer fluid, and contacted by the heat transfer fluid since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of protecting the impeller from damage from ice.


Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Culbreth is utilized to teach the reservoir (12) as claimed, but Culbreth specifically teaches that ice should be kept out of the reservoir (12), see column 2 lines 41-55. This is an express teaching away of a heat sink (such as ice) in the reservoir since the reservoir is explicitly utilized . 

Response to Arguments
Applicant's arguments filed March 29, 2021 have been fully considered but they are not persuasive. 
With respect to claim 12, Applicant argues that none of the prior art of record discloses an impeller that induces rotational flow of the heat transfer fluid around the impeller and around an axis of the vessel containing the fluid. This is respectfully not found persuasive. Edwards disclosed fins 129, 133, and 131 meet the limitations of the claimed impeller.  The impeller of Edwards appears to be the same as the impeller disclosed by applicant and it appears that when the driveshaft (128) of Edwards is rotated such that the impeller stirs the cooling fluid as described in [0031] would inherently perform the claimed function. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).   While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) [MPEP 2114].   Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the intended use limitations. For at least these reasons, Edwards is considered to disclose all of the structural elements of the claimed invention. Accordingly, the rejection of claim 12 under 35 USC 102 is proper and remain.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113.  The examiner can normally be reached on Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASSEY D BAUER/Primary Examiner, Art Unit 3763